department of the treasury internal_revenue_service washington d c bec sus fhety tax_exempt_and_government_entities_division u ll xxxxxxxxxxx xxxxxxkkaxkxk xxxxxxxxkxk attn xxxxxxx legend state a plan x group b employees board c director d association e organization f organization g league h statute m dear eek eke wee ek rr kk this letter is in response to your request for a private_letter_ruling dated as supplemented by correspondence dated and submitted on your behalf by your authorized representative concerning whether plan x is a governmental_plan under sec_414 of the internal_revenue_code code the following facts and representations were made in support of your ruling_request plan x is a defined_benefit_plan created by state a pursuant to statute m plan x was created effective in order to consolidate the various existing retirement plans of state a municipalities that were established for the benefit of group b employees the page -2- consolidation was mandated by section b of statute m section of statute m provides that plan x shall be a body corporate and an instrumentality of state a and that plan x shall be the responsibility of state a and not that of the participating municipalities plan x received its most recent determination as to its qualified status under sec_401 of the code in a favorable determination_letter dated the purpose of plan x was to streamline and provide various economic efficiencies to the administration of the separate retirement plans maintained by various state a municipalities for group b employees statute m required the consolidation of these separate retirement plans and the transfer of those assets to plan x pursuant to section of statute m all aspects of plan x are found in statute m section of statute m provides that the overall responsibility for the operation administration and management of plan x resides in board c section of statute m provides that board c shall be responsible for the policies and rules for the general administration of plan x that section further provides that board c shall establish rules and regulations for the administration of plan x and for the transaction of its business consistent with law which rules and regulations shall be filed with the secretary of state of state a section provides that board c is composed of thirteen members one member shall be appointed by the speaker of the house of representatives of state a one member shall be appointed by the president pro tempore of the state a senate two members shall be appointed by the president of league h five members shall be the board_of trustees of association e one member shall be the president of organization f or his designee one member shall be the president of organization g or his designee one member shall be the state a insurance commissioner or his designee and one member shall be the director of state a finance or his designee section of statute m provides that board c shall keep a record of all of its proceedings which shall be open for inspection at all reasonable hours a report including such information as the operation of plan x for the past fiscal_year including income disbursements and the financial condition of plan x at the end of each fiscal_year and showing the valuation of plan x assets investments and liabilities shall be delivered to the governor of state a after the end of each fiscal_year the state a auditor and state a inspector shall make an annual audit of the accounts of plan x in accordance with state a statutes section g of statute m provides that board c shall compile a quarterly financial report which shall be distributed to the governor of state a the pension committee of state a the legislative service bureau of state a the speaker of the house of representatives of state a and the president pro tempore of the state a senate this quarterly report shall include several relevant measures of investment value combined and individual rate of returns of the investment managers by category page -3- of investment commissions and fees or payments for investment services performed on behalf of board c section h of section m provides that after july and before october of each year board c shall publish an annual report pursuant to the uniform reporting standards prescribed by the state a state pension commission the report shall be submitted to the governor of state a the speaker of the state a house of representatives the president pro tempore of the state a senate the state a pension commission and the members of plan x the annual report shall cover the operation of plan x during the past fiscal_year including income disbursements and the financial condition of plan x at the end of the fiscal_year among its many responsibilities board c is responsible for the policies and rules for the general administration of plan x section of statute m provides that board c shall appoint an executive director director d who shall be responsible to board c subject_to the policy direction of board c director d shall be the managing and the administrative officer of plan x and as such shall have charge of the office records supervision and direction of the employees of plan x section of statute m provides that director d with his staff and consultants shall be responsible to board c for the day-to-day operation of plan x and other duties which are assigned by board c director d shall be responsible to board c board c must also discharge its duties solely in the interest of and for the exclusive benefit of the group b employees and their beneficiaries section of statute m provides that board c shail discharge its duties with respect to plan x solely in the interest of the participants of plan x and their beneficiaries the primary source of contributions to plan x is from the participating state a municipalities in the form of group b employees’ contributions which are picked up by the state a municipal employer under sec_414 of the code as well as state a municipal employer contributions on behalf of such employees in addition thirty four percent of state a taxes collected by the state a insurance commissioner on insurance premiums are contributed to plan x section of statute m in general defines a group b employee to mean an eligible firefighter of a participating municipality section provides that any municipality with a municipal or fire protection district is considered an eligible_employer under plan x section of statute m provides that an eligible_employer may join plan x on the first day of any month such election by an eligible_employer to participate in plan x participating municipality in plan x an eligible_employer that elects to become a member of plan x and as such makes contributions to plan x on behalf of its group b employees is considered a participating municipality under section of statute m is irrevocable and the eligible_employer shall become a page -4- the only beneficiaries of plan x are group b employees and their beneficiaries as defined in statute m based on the aforementioned facts you have asked for a ruling that plan xis a governmental_plan under sec_414 of the code sec_414 of the code provides that a governmental_plan means a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing revrul_89_49 1989_1_cb_117 provides that a plan will not be considered a governmental_plan merely because the sponsoring_organization has a relationship with a governmental_unit or some quasi-governmental power one of the most important factors to be considered in determining whether an organization is an agency_or_instrumentality of the united_states or any state or political_subdivision is the degree of control that the federal or state government has over the organization's everyday operations other facts include whether there is specific_legislation creating the organization the source of funds for the organization the manner in which the organization’s trustees or operating board are selected and whether the applicable governmental_unit considers the employees of the organization to be employees of the applicable governmental_unit with respect to the first factor of revrul_89_49 section b of statute m which created plan x specifically states that plan x is an instrumentality of state a thus there is specific_legislation creating plan x and specifically identifying it as an instrumentality of state a with respect to the second factor of revrul_89_49 plan x does not receive specific funding from state a plan x is a contributory pension pian and is funded with group b employees’ contributions that are picked up by state a municipal employers under sec_414 of the code as well as state a municipal employer contributions made on behalf of the group b employees further plan x receives thirty four percent of state a taxes collected on insurance premiums by the state a insurance commissioner with respect to the third factor of revrul_89_49 state a exercises considerable control_over plan x section of statute m provides that the maintenance of plan x is the responsibility of state a and not that of the participating state a municipalities state a also exercises control_over plan x through board c board c is charged with the general administration and management of plan x board c consists of thirteen members four of whom are appointed by the speaker of the house of representatives of state a the president pro tempore of the state a senate and the president of league h the other nine members are five members from the board_of trustees of association e the president of organization f or his designee the page -5- president of organization g or his designee the state a insurance commissioner or his designee and the director of state a finance or his designee board c also appoints director d who is the managing and administrative officer of plan x and who is responsible for the day-to-day operation of plan x section g and section h of statute m require board c to make quarterly and annual financial reports on the financial condition of plan x and to submit such reports to the governor of state a and other state a officials further state a exercises oversight authority over plan x’s operations pursuant to section of statute m which provides that the state a auditor and the state a inspector shall perform an annual audit of the accounts of plan x in accordance with state a statutes with respect to the fourth factor of revrul_89_49 group b employees are not considered to be direct employees of state a rather a participating municipality that has elected to participate in plan x and that makes contributions to plan x on behalf of its group b employees is considered to be the direct employer of a group b employee a participating municipality that participates in plan x is then subject_to all of the rules regulations and policies enacted by board c as mentioned earlier board c is responsible for the policies and rules for the general administration of plan x which pursuant to section of statute m is the responsibility of state a in view of the foregoing we conclude that plan x is a governmental_plan for purposes of sec_414 of the code this ruling is based on the assumption that plan x is qualified within the meaning of sec_401 of the code and its related trust is tax-exempt under sec_501 at all time relevant to this ruling no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code no opinion is expressed as to the validity of the pick up arrangement of plan x under sec_414 of the code a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office if you have any questions please contact se t -ep ra t at sincerely yours signed joyce e floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter notice
